DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant election of Group I, Claims 1-7, as well as the newly added Claims 21-33. Applicant has cancelled Claims 8-20.
 
Allowable Subject Matter
Claims 1-7 and 21-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including diffusing an oxidizer through the dummy gate dielectric to form a protective region from a portion of the source/drain region.as disclosed in Claims1, 21 and 27.
In the instant case, Inumiya et al. (US 6,251,763) discloses a semiconductor device and a method of making the same, wherein a polycrystalline silicon film or an amorphous silicon film) is employed as the dummy gate pattern, that a silicon oxide film is employed as the dummy film, and that the step of modifying at least the lower edge portion of dummy gate pattern is consisted of a process of thermally oxidizing a silicon film to be employed as the dummy gate pattern. When the modifying step is performed in this manner, an oxidizing agent is allowed to diffuse into the gate insulating film, so that the oxidation of the lower edge portion of the dummy gate pattern is also proceeded from 
Fang et al. (US 2016/0111543) discloses a metal gate with silicon sidewall spacer and a method of making the same, wherein forming an opening in a dielectric to reveal a protruding semiconductor fin, forming a gate dielectric on sidewalls and a top surface of the protruding semiconductor fin, and forming a conductive diffusion barrier layer over the gate dielectric. The conductive diffusion barrier layer extends into the opening. The method further includes forming a silicon layer over the conductive diffusion barrier layer and extending into the opening, and performing a dry etch on the silicon layer to remove horizontal portions and vertical portions of the silicon layer. After the dry etch, a conductive layer is formed over the conductive diffusion barrier layer and extending into the opening, wherein a dummy gate stack including dummy gate electrode 26 and dummy gate dielectric 27 are replaced with a metal gate and a replacement gate dielectric, as shown in FIGS. 8 through 15A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898